Exhibit 10.3

CONTRACT MANUFACTURING AGREEMENT

 

THIS CONTRACT MANUFACTURING AGREEMENT (the “Agreement”) is made and entered into
this 1st day of July, 2009 (the “Effective Date”) by and among Kirk
Pharmaceuticals, LLC (“Kirk”), a Florida limited liability company, with offices
at 5360 NW 35th Avenue, Fort Lauderdale, FL 33309, AndaPharm, LLC (“AndaPharm”),
a Florida limited liability company, with offices at 5360 NW 35th Avenue, Fort
Lauderdale, FL 33309 (“Kirk” and “AndaPharm” are hereinafter referred to
collectively as “Kirk”) and Svizera USA LLC (“Svizera”), a Delaware limited
liability company, with offices at 505 Thornall Street, Suite 304, Edison, New
Jersey 08837-2260 (each of “Kirk” and “Svizera” are referred to herein as a
“Party” and collectively the “Parties”) for the purpose of memorializing the
Parties desire to formulate a strategic business relationship for the
manufacture and supply of certain products.

 

WHEREAS, Kirk manufactures, sells and distributes pharmaceutical products in the
United States; and

 

WHEREAS, Svizera has access to customers who may wish to purchase the
pharmaceutical products produced by Kirk; and

 

WHEREAS, Svizera desires to enter into this Agreement with Kirk in order to
supply certain customers with the pharmaceutical products produced by Kirk;

 

NOW, THEREFOR, intending to be legally bound hereby, the Parties hereto agree as
follows:

 

1.            Contracted Product.        Should Svizera wish to have Kirk
manufacture, sell and distribute finished dosage form of a Product (as defined
on Exhibit A) to a customer, Svizera will deliver an executed “Proposed Product
Sheet”, in the form of Exhibit A attached hereto, to Kirk. If Kirk agrees to the
terms and conditions of the Proposed Product Sheet, which shall include the
product, product specifications, raw materials to be provided by Svizera,
pricing, payment terms and Kirk’s payment, it shall execute and deliver the same
to Svizera within ten (10) days of its receipt. Upon execution of this Agreement
Svizera shall transfer to Kirk the prepayment listed on Exhibit B attached
hereto.

 

2.            Term.         This Agreement shall commence on the Effective Date,
and shall continue for an initial term of one (1) year. This Agreement shall
automatically be renewed for successive one (1) year increments unless either
Party requests in writing, at least thirty (30) days prior to the anniversary
date that this Agreement not be so renewed.

 

3.            Confidential Information. The term “Confidential Information”
means any data or information, of any kind, nature or description, about or
concerning the business or operations of Kirk or Svizera, including, but not
limited to, any information relating to past, present, or future sales,
financial structure, pricing, marketing data, personnel data, the Products and
Formulations, software, research, development, inventions, computer processes,
techniques, designs, programs and codes, or other technical information and
data; the names, addresses, buying habits or practices of any of Kirk or
Svizera’s clients or customers; Kirk or Svizera’s marketing methods, programs
and related data, or other written records used in Kirk or Svizera’s business;
but none of the above includes information which is or becomes available to the
public through no fault of Kirk or Svizera’s or anyone else receiving
information from Kirk or Svizera.

 

 


--------------------------------------------------------------------------------



 

 

4.            Trade Secrets. The term “Trade Secret” means any data or
information, including, but not limited to, technical or non-technical data,
specifications, designs, plans, proposals, copyrightable work, financial,
business and marketing plans or data, formulas, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, product plans,
actual or potential customer or supplier lists and information, or other
information similar to any of the foregoing, which derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use.

 

5.            Acquired Confidential Information. Kirk and Svizera acknowledge
that all information regarding each other’s business which may be ascertained or
compiled or obtained by either Party or furnished to either Party in connection
with this Agreement, is Confidential Information and each Party’s exclusive
property, except to the extent such information is or becomes available to the
public through no fault of either Party or anyone receiving information from
either Party.

 

6.            Preservation and Protection of Confidential Information. Each
Party agrees to preserve and protect the confidentiality of the Confidential
Information and all tangible forms thereof, whether disclosed to either Party,
its officer, agents, employees, or assigns, before this Agreement is signed or
afterward. Neither Party shall disclose or disseminate Confidential Information
to any person, firm, or entity (other than authorized personnel of each Party)
or use Confidential Information for its own benefit or for the benefit of any
third party, without prior written approval of the other Party. Within three
days after receipt of a request from either Party, either Party shall return to
the other all requested Confidential Information in tangible form that is held
by that Party or within its custody or control.

 

7.            Non-Disclosure of Trade Secrets. Each Party acknowledges that
Trade Secrets of the other Party comprise a part of the Confidential Information
as to which both party’s have and/or will have knowledge and access. Both
parties acknowledge the competitive value and confidential nature of such Trade
Secrets, and recognize and agree that the disclosure and/or improper use of such
Trade Secrets will cause serious and irreparable injury to the other Party.

 

8.            Non-Solicitation. Each Party agrees that during the term of this
Agreement, inclusive of any Renewal Term and for a period of six (6) months from
the termination of this Agreement, neither party shall directly or indirectly,
either for itself or through any affiliate:

 

(a)           cause or seek to cause any of the other Party’s suppliers,
vendors, purchasing agents, or customers to cease transacting business with the
other Party; or

 

(b)           cause or seek to cause any Party’s prospective suppliers, vendors,
purchasing agents, or customers not to transact business with the other Party;
or

 

(c)           solicit on behalf of any other Party any orders for the Products
or services pertaining to this Agreement now or hereafter sold by either party
from any person or entity whether a customer or potential customer of Kirk or
Svizera; or

 

(d)          shall recruit or solicit or attempt to recruit or solicit or induce
or attempt to induce, or take any action in order to induce, or attempt to
induce, any employee or agents of Svizera or Kirk to terminate an employment or
other relationship with the other.

 

9.            Mutual Acknowledgement. Each party has carefully considered the
nature and extent of the restrictions upon them and the rights and remedies
conferred upon each other under this

 

2

 


--------------------------------------------------------------------------------



 

Agreement, and each hereby acknowledges and agrees that the same are reasonable
in their nature, extent time and territory, are designed to eliminate only
competition which otherwise would be unfair to either party, are fully required
to protect the legitimate interests of both parties, and do not confer a benefit
upon either party disproportionate to the detriment to each other individually.

 

10.          Irreparable Harm. Each party acknowledges that if it or any of its
affiliates breach any of the obligations contained in Sections 3 through 8 of
this Agreement, the injury that will be suffered by the non-breaching party will
be irreparable and such non-breaching party will not have an adequate remedy at
law. Each party agrees, on its behalf and on behalf of its affiliates, officers,
agents, assigns, and employees that in the event of such a breach, the
non-breaching party shall be entitled to relief by way of injunction to enforce
those obligations in this Agreement, in addition to all other rights that said
non-breaching party may have at law, in equity, under this Agreement or
otherwise. The exclusive forum for any such proceeding shall be Broward County,
Florida. In the event that any such proceeding is instituted, it is agreed that
the prevailing party shall be reimbursed by the non-prevailing party for all
costs and expenses, including reasonable attorneys’ fees and expenses, incurred
by said prevailing party arising from, in connection with, or relating to such
proceeding.

 

11.          Intellectual Property. “Intellectual Property” is defined as any
designs, processes, formulae, technologies (developed or used), know-how,
systems, trade secrets, inventions, discoveries, copyrights, improvements and
patent or patent rights conceived or reduced to practice.

 

12.          Ownership of Each Party’s Intellectual Property. It is expressly
understood and agreed that any and all right, title and interest in Intellectual
Property employed during the performance of this Agreement is the sole and
exclusive property of the Party that developed and or disclosed the Intellectual
Property. Intellectual Property, Confidential Information or Trade Secrets shall
be delivered promptly to the other Party (together with all copies thereof), at
the request of the Party entitled to the information.


 

13.        Kirk’s Warranties:

 

(a)           Manufacturing. At the date of manufacture, the Product will
conform to specifications applicable to such Product and listed on Exhibit A and
all Products will be constructed of materials meeting the specifications listed
on Exhibit A;

 

(b)           No Liens.           All Products will be free and clear of all
liens and encumbrances and Kirk will convey good and marketable title to such
Product.

 

(c)           No Conflicts. Kirk represents and warrants that neither this
Agreement, nor the carrying out of the terms and conditions that are
contemplated by this Agreement, will violate the rights of any other party or
result in the creation of any right or claim that may adversely affect Kirk’s
performance of its obligations under this Agreement.

 

(d)           Authority. Kirk warrants, represents and covenants that Kirk has
the legal right to enter into this Agreement and perform its obligations
hereunder. In addition, the undersigned signatory for Kirk represents and
warrants that he has been duly authorized to sign this Agreement on behalf of
Kirk and he further represents that all requisite corporate action has been
taken on the part of Kirk to approve this Agreement.

 

 

3

 


--------------------------------------------------------------------------------



 

 

(e)          Regulatory Compliance. Kirk will comply with all applicable United
States and state laws, statutes, rules, and regulations, including applicable
current FDA guidelines. Without limitation, Kirk shall be responsible for
obtaining all necessary permissions and licenses for the manufacture of the
Product and sale and Distribution to the customers, in accordance with the
applicable United States and state laws, statutes, rules, and regulations.

 

14.          Limitation of Warranties.           Kirk shall have no liability or
responsibility under the Warranty set forth in Section 13 above for any losses
or damages to the extent that any Warranty claims are the result of:

 

(a)        Modification or alteration of the Product by a party other than Kirk;
or

(b)           Changes in FDA regulations which make the manufacture of the
product not viable.

 

15.          Svizera’s Warranties.             Svizera warrants and represents
to Kirk, as follows:

 

(a)           No Conflicts. Svizera represents and warrants that neither this
Agreement, nor the carrying out of the terms and conditions that are
contemplated by this Agreement, will violate the rights of any other party or
result in the creation of any right or claim that may adversely affect Svizera’s
performance of its obligations under this Agreement.

 

(b)           Authority. Svizera warrants, represents and covenants that Svizera
has the legal right to enter into this Agreement and perform its obligations
hereunder. In addition, the undersigned signatory for Svizera represents and
warrants that he has been duly authorized to sign this Agreement on behalf of
Svizera and he further represents that all requisite corporate action has been
taken on the part of Svizera to approve this Agreement.

 

(c)          Regulatory Compliance. Kirk will comply with all applicable United
States and state laws, statutes, rules, and regulations, including applicable
current FDA guidelines.

 

16.          Svizera Indemnity.         Svizera shall indemnify, defend and hold
Kirk and its affiliates, designees, and their respective members, officers,
directors, employees and agents (each, a “Kirk Indemnified Party”), harmless
from and against any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties, reasonable attorneys’ fees, costs of investigation and any
legal or other expenses or costs (“Damages”) incurred or suffered by any Kirk
Indemnified Party arising out of, in connection with or resulting from any claim
or allegation as to: (a) any product liability or defect (other than to the
extent caused by and attributable to the acts or omissions of any Kirk
Indemnified Party), or (b) any violation or infringement by Svizera of any
common law or statutory rights of any third party, including without limitation
rights relating to copyrights, patents, trade marks, contractual rights or trade
secret rights, or (c) any inaccuracy or breach in or of or any failure to
observe or perform any of Svizera’s covenants, representations, warranties or
obligations under this Agreement. It is the intent of the parties that all
indemnification obligations of Svizera set forth in this Agreement shall be
limited and shall not apply to the extent caused by and/or attributable to the
acts or omissions of any Kirk Indemnified Party.

 

17.          Kirk Indemnity. Kirk shall indemnify, defend and hold Svizera and
its designees and their respective members, officers, directors, employees and
agents (each an “Svizera Indemnified Party”), harmless from and against any and
all claims, demands, losses, costs, expenses, obligations, liabilities, damages,
recoveries and deficiencies, including interest, penalties, reasonable
attorneys’ fees, costs of investigation and any legal or other expenses or

 

4

 


--------------------------------------------------------------------------------



 

costs (“Damages”) incurred or suffered by any Svizera Indemnified Party arising
out of, in connection with or resulting from any claim or allegation as to (a)
any product liability or defect claimed to have arisen from Product formulations
developed or created by Kirk and utilized by Svizera; (b) any claim arising out
of the manufacture of the Product; and (c) any inaccuracy or breach in or of or
any failure to observe or perform any of Kirk’s covenants, representations,
warranties or obligations under this Agreement. It is the intent of the parties
that all indemnification obligations of Kirk set forth in this Agreement shall
be limited and shall not apply to the extent caused by and/or attributable to
the acts or omissions of any Svizera Indemnified Party.

 

18.          Failure to Meet Terms; Termination. If either Party fails to meet
any one or more of the terms and conditions in either this Agreement or any of
the Exhibits attached hereto, this Agreement may be terminated if that Party
fails to cure the default in the performance of any condition or obligation
under this Agreement within thirty (30) days of the date a written notice of
default is sent to the defaulting Party.

 

19.          Grounds for Immediate Termination. This Agreement may be
immediately terminate should either Party: (i) become insolvent; (ii) enter into
or file a petition, assignment or proceeding seeking an order for relief under
the bankruptcy laws of its respective jurisdiction; (iii) enter into a
receivership of any of its assets or; (iv) enter into a dissolution or
liquidation of it assets or an assignment for the benefit of its creditors.

 

20.          Dispute Resolution.        The Parties agree, after good faith
negotiation, to submit any and all disputes to binding arbitration. The
exclusive form for arbitration, and any litigation between the Parties, shall be
Broward County, Florida.

 

21.          Assignment; Binding Effect. Neither Party shall assign or pledge
any of its rights or obligations under this Agreement without the prior written
consent of the other Party, which consent shall not be unreasonably withheld. No
assignee or pledge shall have any rights under this Agreement unless the other
Party shall have consented in writing to the assignment or pledge.

 

22.          Governing Law. This Agreement shall be governed by, and construed
in accordance with the laws of the State of Florida, excluding its conflict of
laws provisions. In any action to enforce this Agreement or related to this
Agreement, the prevailing party shall be awarded all court costs and reasonable
attorney fees incurred.

 

23.          Subject Headings. “Article”, “Section” and other headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

 

24.          Entire Agreement. This Agreement, the Exhibits attached hereto, and
any additional addenda executed by both parties, represent the entire Agreement
with respect to its subject matter. Any and all prior discussions or agreements
with respect hereto are merged into and superseded by the terms of this
Agreement. This Agreement may be modified or amended only in writing signed by
both Parties which expressly refers to this Agreement and states an intention to
modify or amend it.

 

25.          Interpretation.    This Agreement was fully negotiated by both
Parties hereto and shall not be construed more strongly against either Party
hereto regardless of which Party is responsible for its preparation.

 

 

5

 


--------------------------------------------------------------------------------



 

 

26.          Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(except as may otherwise be specifically provided herein to the contrary) if
delivered by hand, by a nationally recognized overnight delivery service, by
facsimile transmission followed by mail, or mailed by certified or registered
mail with postage prepaid:

 

 

(a)

If to Kirk:

 

 

Gerald F. Price, CEO

 

Kirk Pharmaceuticals, LLC and AndaPharm, LLC

 

5360 NW 35th Avenue

 

Fort Lauderdale, FL 33309

 

 

(b)

If to Svizera:

 

505 Thornall Street

Suite 304
Edison, New Jersey 08837-2260

 

or such other address or facsimile number as any of the persons designated above
may have specified in a notice or communication duly given to the other
designated person as provided herein. Such notice or communication will be
deemed to have been given as of the date so delivered or tale copied, or if
mailed, two business days thereafter.

27.                     Partial Invalidity.     In the event that any of the
provisions of this Agreement are held to be unenforceable or invalid by any
court of competent jurisdiction, the validity and enforceability of the
remaining provisions will not be affected thereby.

28.                     Counterparts.         This Agreement may be executed in
one or more counterparts, each of which will be deemed the original, but all of
which will constitute but one and the same document.

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement as of the day and year first written
above.

 

 

SvizeraUSA LLC

Kirk Pharmaceuticals, LLC

 

and AndaPharm LLC

 

 

 

By: \s\ Vinay R. Sapte________

By: \s\ Gerald F. Price                 

Vinay R. Sapte, Member Gerald F. Price, CEO

 

 

 

6

 


--------------------------------------------------------------------------------



 

 

Exhibit A

 

Proposed Product Sheet

 

Svizera would like Kirk to manufacture the following Product(s):
                                          
                                                                                                          
                                                                                                                                                                          
                                                                           
                    (individually the “Product and collectively the “Products”)
in the following Packaging Size(s):     with the following Product
Specifications:
                                                                         
                                                         
                                               . Svizera will have the following
raw/packaging materials delivered to Kirk exclusively for the manufacture, sale
and distribution of the Products:
                                                                        
                                                                             
                      . Kirk shall manufacture the Product in accordance with
the foregoing Product Specifications and invoice the customer as follows:
                                          
                                                                       
        . Each invoice shall be net 30 and direct payment of the total invoice
amount to Svizera at:
                                                           . Svizera shall remit
the following amounts to Kirk within 10 days of its receipt, as full payment for
the Product:                                           
                                                                      
                                  .

 

Svizera USA LLC

 

By:                                                             

Title:                                                           

 

Accepted and Agreed to this ____ day of ______, 200_

Kirk Pharmaceuticals, LLC/AndaPharm LLC

 

By:                                                             

Title:                                                           

 

7

 


--------------------------------------------------------------------------------



 

 

 

Exhibit B

 

Prepayment

 

Svizera shall make a prepayment for Products to Kirk in the amount of $350,000
(the “Prepayment”) upon execution of the Agreement.

 

Svizera shall off-set fifty percent of each payment to Kirk pursuant to this
Agreement against the Prepayment until Svizera is repaid in full for the
Prepayment.

 

 

8

 

 

--------------------------------------------------------------------------------